DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-20) in the reply filed on 5/31/22 is acknowledged.  Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 10-20 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 10-11 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent Application Publication No 2018/0287052) hereinafter referred to as Wang. 
Per Claim 10 Wang discloses a magnetic junction device, comprising
a reference layer (14); 
a tunneling barrier layer (16); and  10
a free layer (12), 
the tunneling barrier layer being between the reference layer and the free layer (as shown in figure 1A), at least one of the reference layer and the free layer including a material having at least one of a Heusler compound that contains Mn [0075], an L10 compound that contains Mn, and a C38 compound that contains Mn, the tunneling barrier layer being formed on the material; 
wherein the magnetic junction has a tunneling magnetoresistance (TMR) of at least forty 15percent [0117]. Additionally, claim 10 recites the performance properties of the device (i.e. wherein the magnetic junction has a tunneling magnetoresistance (TMR) of at least forty 15percent).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Wang.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 11 Wang discloses the device of claim 10 including where the TMR is at least fifty percent and not more than three hundred percent at room temperature.  (60% see fig 15A) Additionally, claim 11 recites the performance properties of the device (i.e. wherein the TMR is at least fifty percent and not more than three hundred percent at room temperature).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Wang.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 14 Wang discloses the device of claim 10 including the tunneling barrier layer. Additionally, claim 14 includes limitations that are "product-by-process" limitations (i.e. wherein at least a portion of the tunneling barrier layer is deposited at a deposition angle of at least thirty degrees from a normal to a surface of the material, the portion of the tunneling barrier layer being adjacent to the surface of the material ). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 15 Wang discloses the device of claim 14 including where the at least the portion of the tunneling barrier layer has a thickness of at least one unit cell.  [0077]
Per Claim 16 Wang discloses the device of claim 14 including the tunneling barrier layer. Additionally, claim 14 includes limitations that are "product-by-process" limitations (i.e. wherein the tunneling barrier layer includes an additional portion deposited at an additional deposition angle of less than thirty degrees from the normal). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 17 Wang discloses the device of claim 14 including the tunneling barrier layer. Additionally, claim 14 includes limitations that are "product-by-process" limitations (i.e. wherein the tunneling barrier layer includes an additional portion deposited at another deposition angle of at least thirty degrees from the normal). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Claims 10-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US Patent Application Publication No 2016/0217842) hereinafter referred to as Jeong. 
Per Claim 10 Jeong discloses a magnetic junction device (see figure 3B), comprising
a reference layer (Mn3Ge); 
a tunneling barrier layer (MgO); and  10
a free layer (CoFeB), 
the tunneling barrier layer being between the reference layer and the free layer (as shown in figure 3B), at least one of the reference layer and the free layer including a material having at least one of a Heusler compound that contains Mn [0007], an L10 compound that contains Mn, and a C38 compound that contains Mn, the tunneling barrier layer being formed on the material; 
wherein the magnetic junction has a tunneling magnetoresistance (TMR) of at least forty 15percent (see figure 4C). Additionally, claim 10 recites the performance properties of the device (i.e. wherein the magnetic junction has a tunneling magnetoresistance (TMR) of at least forty 15percent).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Jeong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 11 Jeong discloses the device of claim 10 including where the TMR is at least fifty percent and not more than three hundred percent at room temperature.  (70% see fig 4C) Additionally, claim 11 recites the performance properties of the device (i.e. wherein the TMR is at least fifty percent and not more than three hundred percent at room temperature).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Jeong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 12 Jeong discloses the device of claim 10 including where the Heusler compound is a tetragonal Heusler compound.  [0007]
Per Claim 13 Jeong discloses the device of claim 10 including where the at least one of the Heusler compound, the L10 compound, and the C38 compound has (i) a perpendicular magnetic anisotropy energy and 25(ii) an out-of-plane demagnetization energy less than the perpendicular magnetic anisotropy energy.  [0004]
Per Claim 14 Jeong discloses the device of claim 10 including the tunneling barrier layer. Additionally, claim 14 includes limitations that are "product-by-process" limitations (i.e. wherein at least a portion of the tunneling barrier layer is deposited at a deposition angle of at least thirty degrees from a normal to a surface of the material, the portion of the tunneling barrier layer being adjacent to the surface of the material). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 15 Jeong discloses the device of claim 14 including where the at least the portion of the tunneling barrier layer has a thickness of at least one unit cell.  [0077]
Per Claim 16 Jeong discloses the device of claim 14 including the tunneling barrier layer. Additionally, claim 14 includes limitations that are "product-by-process" limitations (i.e. wherein the tunneling barrier layer includes an additional portion deposited at an additional deposition angle of less than thirty degrees from the normal). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 17 Jeong discloses the device of claim 14 including the tunneling barrier layer. Additionally, claim 14 includes limitations that are "product-by-process" limitations (i.e. wherein the tunneling barrier layer includes an additional portion deposited at another deposition angle of at least thirty degrees from the normal). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Jeong as applied to claims 10-17 above, and further in view of Sandhu et al. (US Patent Application Publication No 2013/0250661) hereinafter referred to as Sandhu.
Per Claim 18 Jeong discloses a magnetic junction device (see figure 3), comprising
magnetic junctions including a reference layer (Mn3Ge); a tunneling barrier layer (MgO); and 10a free layer (207), at least one of the reference layer and the free layer including a material including at least one of a Heusler compound that contains Mn [0053], an L10 compound that contains Mn, and a C38 compound that contains Mn, the tunneling barrier layer being formed on the material; 
wherein the magnetic junction has a tunneling magnetoresistance (TMR) of at least forty 15percent (see figure 4C). Additionally, claim 10 recites the performance properties of the device (i.e. wherein the magnetic junction has a tunneling magnetoresistance (TMR) of at least forty 15percent).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Jeong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Jeong does not teach where there are a plurality of those magnetic junctions, nor does Jeong teach a plurality of conductive lines coupled with the plurality of magnetic junctions.  
Sandhu teaches an analogous device including where there are a plurality of magnetic junctions (110), as well as a plurality of conductive lines (150) coupled with the plurality of magnetic junctions (see [0063] and figures 1 and 2A)
All of the component parts are known in Jeong and Sandhu.  The only difference is the combination of the old elements into a single device, by using the conductive lines and array of Sandhu in the device of Jeong.  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 103 USPQ 8. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the conductive lines and array of Sandhu in the device of Jeong, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007). 
Per Claim 19 Jeong discloses the device of claim 18 including the tunneling barrier layer with a portion of the tunneling barrier layer being adjacent to the surface of a material. (see fig 3) Additionally, claim 19 includes limitations that are "product-by-process" limitations (i.e. wherein at least a portion of the tunneling barrier layer is deposited at a deposition angle of at least thirty degrees from a normal to a surface of the 25material,). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 20 Jeong discloses the device of claim 18 including where the material has (i) a perpendicular magnetic anisotropy energy and (ii) an out-of-plane demagnetization energy less than the perpendicular magnetic anisotropy energy. (Jeong [0004])

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894